internal_revenue_service number release date index number ----------------- ----------------------------------------------------- ------------------------------------------- ------------------------- ------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no -------------- ---------------------------------------------------- telephone number ---------------------- refer reply to cc tege eb hw plr-138960-15 date date legend taxpayer ------------------------------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ city airport port ----------------------------- -------------------------------------------------- ----------------------------------------- charter ------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- statute plan a ------------------------------------------------- ------------------------------- plan b ----------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------------- ---------------------------------- plan c ------------------------------------------------ supplemental benefit a --------------------- supplemental benefit b ----------------------- plr-138960-15 dear --------------- this is in reply to your private_letter_ruling request dated date and subsequent correspondence concerning the tax treatment of certain disability and death payments made by taxpayer under sec_104 of the internal_revenue_code the code taxpayer administers death disability and retirement benefits that are paid to eligible individuals who are members of plan a plan b or plan c the plans and pursuant to the charter and statute it is represented that the plans are governmental pension plans each plan has received a favorable determination_letter from the internal_revenue_service membership in the plans is limited to eligible employees and covered individuals who work for the city airport or the port membership in plan a plan b or plan c is mandatory and a condition_of_employment for eligible employees and covered individuals the plans provide for different categories of members - for example general member or executive member - based on an eligible employee’s date of hire and job classification industrial disability the charter and statute provide for a disability benefit to be paid to all eligible members who incur an industrial disability for members hired after -------------------------- and before ----------------- the general standard for whether an individual has incurred an industrial disability is the same for all the plans generally a member is treated as incurring an industrial disability if the member is permanently incapacitated from the performance of duty the permanent incapacity is the result of injury or disease arising out of the course of employment and the permanent incapacity renders the member’s retirement necessary the determination of an individual’s industrial disability is made by an independent agent of taxpayer members of the plans who are hired after -------------------------- will not be treated as incurring an industrial disability for any injury or incapacitation that is the result of a pre- existing medical_condition or nervous or mental disorder in addition to the general standard for whether a member has incurred an industrial disability certain members of plan a who are employed by city as of ----------------- are treated as incurring an industrial disability if the member is a victim of a violent attack using deadly force that occurs in the performance of his or her duties and that causes great bodily harm or a nervous or mental disorder a member who is determined to have incurred an industrial disability becomes entitled to an industrial disability retirement_plan a members may elect to receive a maximum monthly benefit or a modified retirement allowance pursuant to ------------ through ----- ------------ of the statute as authorized by the charter plan b and plan c provide the plr-138960-15 same maximum monthly benefit and options for a modified retirement allowance plan b ----------- and ------- through ------- and plan c ----------- and ------- through - ------- when a retired member who is receiving an industrial disability benefit dies ------------ of the statute provides that plan a will provide a benefit equal to of the member’s monthly retirement allowance to the member’s surviving_spouse so long as the surviving_spouse was married to the member on the date of retirement and the surviving_spouse does not qualify for and receive the industrial death_benefit plan b and plan c provide the same terms for the monthly retirement allowance paid to the member’s surviving_spouse or domestic partner plan b ------- and plan c ------- section ------------ of the statute provides that plan a will provide industrial death_benefits to survivors of a member who dies from industrial causes as determined by the workers’ compensation appeals board the industrial death_benefit is either a lump sum payment or the sum of a monthly allowance equal to one-half of the member’s final compensation paid to the member’s surviving_spouse for life plus a monthly annuity that is equal to the member’s accumulated additional contributions on the date the member died plan b and plan c similarly provide that the industrial death_benefit is either a lump sum payment or a monthly allowance equal to one-half of the member’s final average salary paid to the member’s surviving_spouse or domestic partner for life final average salary means the monthly average base compensation used to calculate the amount provided to each member upon retirement based on a specific formula plan b ------- and plan c ------- industrial disability retirement allowance - plan a under ------------ and ------------ of the statute a plan a member who has been determined to have incurred an industrial disability shall be entitled to receive an industrial disability retirement allowance paid in equal monthly installments the industrial disability retirement allowance shall equal of the member’s final compensation plus an annuity purchased with accumulated additional contributions if any in the case of a plan a member who is eligible for a service retirement the industrial disability retirement allowance shall be the greater of the member’s industrial retirement allowance or the service retirement allowance reduced by an annuity purchased with accumulated additional contributions under plan a a member’s final compensation means the member’s highest one-year period of base compensation_for the relevant period the average of the member’s three highest years of base compensation_for the relevant period or the average of a member’s three highest years of base compensation_for the relevant period plr-138960-15 section ------------ of the statute defines accumulated additional contributions to mean the sum of a member’s post-tax contributions and interest section --------------- provides that any workers compensation amount that may be awarded to a member shall be offset against any industrial disability retirement pension payments and the offset does not apply to the annuity of any industrial disability retirement allowance awarded industrial disability retirement allowance - plan b under plan b ------- a plan b member who has been determined to have incurred an industrial disability shall be entitled to receive an industrial disability retirement allowance paid in equal monthly installments the industrial disability retirement allowance shall equal to of the member’s final compensation plus an annuity that is the actuarial equivalent of the member’s accumulated cost of living annuity contributions and if applicable an annuity based on the plan b member’s accumulated surviving_spouse or domestic partner contributions credited to the member’s account at retirement in the case of a plan b member who is eligible for a service retirement and the member’s service retirement allowance would be greater than the member’s industrial disability retirement allowance the member will receive a disability retirement allowance equal to of the member’s final compensation paid in monthly installments plus an additional allowance equal to the difference between the industrial disability retirement allowance and the service retirement allowance the member has earned an industrial disability retirement allowance is derived from an annuity based on that member’s accumulated normal contributions plus an annuity which is the actuarial equivalent of the plan b member’s accumulated cost of living annuity contributions and if applicable an annuity based on the member’s accumulated surviving_spouse or domestic partner contributions credited to the member’s account at retirement and a disability retirement pension derived from contributions of the airport plan b ------- defines accumulated cost of living annuity contributions to mean all cost of living contributions credited to a plan b member’s account and interest under plan b a member’s final compensation means the member’s highest one-year period of base compensation_for the relevant period or the member’s highest three-year period base compensation earned for the consecutive months preceding his or her retirement for the relevant period industrial disability retirement allowance - plan c under plan c ------- certain plan c members who are determined to have incurred an industrial disability shall be entitled to receive an industrial disability retirement allowance paid in equal monthly installments the industrial disability retirement allowance shall equal of the member’s final compensation in the case of a plan c member who is eligible for a service retirement and the member’s service retirement allowance would be greater than the member’s industrial disability retirement plr-138960-15 the member will receive a disability retirement allowance equal to of the member’s final compensation paid in monthly installments plus an additional allowance equal to the difference between the industrial disability retirement allowance and the service retirement allowance the member has earned for other plan c members the provisions are the same except that the industrial disability retirement allowance is equal to of final compensation plan c ------- and ------- plan c ------- further provides that the industrial disability retirement allowance is derived from an annuity based on a member’s accumulated normal contributions and a disability retirement pension derived from contributions of the port plan c ------- defines accumulated normal contributions to mean the sum of all normal contributions credited to a plan c member’s account plus and interest under plan c a member’s final compensation means the member’s highest one-year period base compensation_for the relevant period or the member’s highest three-year period base compensation_for the relevant period cost_of_living_adjustments and supplemental benefits - plan a section ------------ of the statute provides for general cost_of_living_adjustments general colas to the plan a industrial disability retirement allowances under ------------ ----- ------------ ------------ of the statute the industrial disability survivor allowances under - ------------ through ------------ of the statute and the industrial death_benefits under ------ ----------- of the statute the retirement allowance payable to members or their survivors who retired prior to ----------------- are also increased for a supplemental cost of living adjustment supplemental cola a member’s benefit that includes the supplemental cola is the benefit that is further adjusted by the general cola plan a members who have started to receive plan a benefits may be paid an additional supplemental benefit based on a special formula according to --------------- of the statute the additional supplement benefit if any shall include supplemental benefit a section -------------- of the statute provides that the additional supplemental benefit if any that is paid shall include a specified annual increase of the member’s benefit determined without regard to any other supplement or additional benefits cost_of_living_adjustments and supplemental benefits - plan b plan b members who have started to receive plan b benefits may be paid an additional supplemental benefit based on a special formula the additional supplemental benefit if any shall include supplemental benefit b supplemental benefit b allows a covered_member to choose at the time of the member’s retirement to have the member’s basic service retirement allowance calculated based on certain alternatives that can increase the service retirement allowance for purposes of plan b plr-138960-15 plan b ------- provides for general colas to the plan b industrial disability allowances under ------- the industrial disability survivor allowances under ------- through ------ ------- and the industrial death_benefits under ------- plan b has a limit on the cola adjustment to a maximum of in any one year pursuant to plan b ------- cost_of_living_adjustments and supplemental benefits - plan c plan c members who have started to receive plan c benefits may be paid an additional supplemental benefit based on a special formula the additional supplemental benefit if any shall include supplemental benefit b supplemental benefit b allows a covered_member to choose at the time of the member’s retirement to have the member’s basic service retirement allowance calculated based on certain alternatives that can increase the service retirement allowance for purposes of plan c plan c ------- provides for general colas to the plan c industrial disability allowances under ------- ------- ------- and the industrial disability survivor allowances under ------- through ------- and the industrial death_benefits under ------ ------- as well as a supplemental cola annuity for plan c plan c has a limit on the cola adjustment to a maximum of in any one year pursuant to ------- rulings requested industrial disability retirement allowances paid under plan a plan b and plan c to members who incur a disability through the performance of duty will not be considered gross_income to the recipient under sec_104 of the code to the extent such benefits are not based on the member’s age length of service or prior contributions survivor benefits paid under plan a plan b and plan c to a survivor of an industrial disability retirement retiree will not be considered gross_income to the recipient under sec_104 of the code to the extent such benefits are not based on the member’s age length of service or prior contributions industrial death_benefits paid under plan a plan b and plan c to survivors of members who die as a result of the performance of duty will not be considered gross_income to the recipient under sec_104 of the code cola benefits supplemental cola benefits and supplemental benefit a allowances paid to a member who is receiving industrial disability allowances under plan a or a survivor of a member receiving industrial survivor or death_benefits under plan a will not be considered gross_income to the recipient under sec_104 of the code cola benefits supplemental cola benefits and supplemental benefit b allowances paid to a member who is receiving industrial disability allowances under plan b or plan c or a survivor of a member receiving industrial survivor or death plr-138960-15 benefits under plan b or plan c will not be considered gross_income to the recipient under sec_104 of the code industrial disability retirement allowances paid under a domestic_relations_order dro as applicable to government plans will not be considered gross_income to the recipient under the dro to the same extent that the underlying industrial disability retirement allowance is not considered gross_income to the member sec_61 provides that except as otherwise provided gross_income includes all income from whatever source derived including compensation_for services sec_72 of the code provides that except as otherwise provided by law gross_income includes any amount_received_as_an_annuity whether for a period certain or during one or more lives under an annuity endowment or life_insurance_contract sec_104 of the code provides that gross_income does not include amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen’s compensation act or under a statute in the nature of a workmen’s compensation act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee’s age or length of service or the employee’s prior contributions even though the employee’s retirement is occasioned by an occupational injury or sickness sec_1_104-1 of the regulations also states that sec_104 applies to compensation which is paid under a workmen’s compensation act to the survivor or survivors of a deceased employee in revrul_80_44 1980-c b a statute in the nature of a workmen’s compensation act provided for an allowance of the greater of a percent of the individual’s average final compensation or b the amount to which the individual would be entitled under the normal years_of_service retirement_plan the ruling concluded that the benefits under the statute were excludable under sec_104 of the code to the extent that they did not exceed percent of the final_average_compensation any excess over percent of final_average_compensation was attributable to length of service and therefore not excludible from gross_income revrul_80_44 also holds that benefits of the surviving_spouse which are a continuation of the employee’s benefits are excludible under sec_104 of the code in the same percentage as the employee’s benefits were excludible plr-138960-15 revrul_80_84 1980_1_cb_35 considered sec_183 of a los angeles california statute that provided benefits to survivors when any member of the fire or police department shall die after retirement or while eligible for retirement from such department on account of years_of_service the ruling concluded that benefits paid to employees’ survivors may qualify as paid under a statute in the nature of a workmen’s compensation act where those benefits are a mere continuation of employees’ sec_104 benefits in revrul_85_104 1985_2_cb_52 the service considered a statute under which the participants who were disabled due to work-related injury or sickness receive the greater of a fixed percentage of base salary or an amount computed on the basis of years_of_service the service concluded that an amount up to the percentage of base salary specified by the statute would be excludible from the participant’s gross incomes under sec_104 of the code but that any excess computed on the basis of length of service would not be excludible under sec_104 sec_104 is strictly construed to conform to the general purview of sec_61 that all income is taxable unless explicitly excluded the industrial disability retirement benefits are specifically paid to city employees for their work-related injury or sickness and not the work-related injury or sickness of the former spouses moreover sec_1_104-1 of the regulations explicitly limits the exclusion from income to employees and their survivors similarly no such exclusion is available for domestic partners neither the code nor the regulations provide an exclusion from income for amounts paid to former spouses pursuant to a domestic_relations_order see 138_tc_378 benefits paid under the statute for industrial disability benefits are paid only for work- related disabilities and those benefits are paid without regard to an employee’s age or length of service and are thus in the nature of a workmen’s compensation act based on the representations made and authorities cited above we conclude as follows industrial disability benefits paid under ------------ and ------------ of the statute will not be gross_income to the plan a recipient to the extent the benefits do not exceed of the member’s final compensation industrial disability benefits paid pursuant to ------------- ------- will not be gross_income to the plan b recipient to the extent that the benefits do not exceed of the member’s final compensation industrial disability benefits paid pursuant to plan c ------- will not be gross_income to the plan c recipient to the extent that benefits do not exceed of the member’s final compensation the portion of the benefit that exceeds that amount not included in gross_income in each of the three plans will be gross_income to the recipient under sec_72 of the code plr-138960-15 industrial disability benefits paid to a survivor of a member pursuant to --------- ----------- through ------------ of the statute by plan a plan b ------- and ------- - ------- and plan c ------- and ------- - ------- to a survivor of a member determined to have an industrial disability will not be gross_income to the recipient to the same extent the allowance was payable to the member industrial death_benefits paid under ------------ of the statute by plan a plan b ------- and plan c ------- to survivors of members who die as a result of the performance of duty will not be considered gross_income to the recipient under sec_104 of the code cola benefits paid under ------------ and ------------ and supplemental cola benefit a paid under ---------------of the statute to i a plan a member who is determined to have an industrial disability or ii a survivor of a plan a member under subsection i receiving benefits under ------------ - ------------ or industrial death_benefits under ------------ will not be considered gross_income to the recipient to the same extent as the industrial disability allowance or survivor benefit is not considered gross_income to the recipient cola benefits paid under plan b ------- and cola benefits paid under plan c ------- and ------- including the supplemental cola benefit b will also not be considered gross_income to the recipient to the same extent as the industrial disability allowance or survivor benefit is not considered gross_income to the recipient industrial disability retirement allowances paid under a dro will be considered gross_income to the recipient under the dro no opinion is expressed as to the federal tax consequences of payments not expressly covered in the requested rulings or the transaction under any other section of the code or statute other than those specifically stated above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely r lisa mojiri-azad assistant branch chief health welfare branch office of associate chief_counsel tax exempt and government entities
